Citation Nr: 1634791	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-31 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a service-connected left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran served on active duty from November 2008 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  

The March 2011 rating decision also denied the issues of entitlement to service connection for bilateral hearing loss disability and tinnitus, which the Veteran addressed in his September 2011 notice of disagreement.  However, in his November 2011 substantive appeal, the Veteran specifically limited his appeal to the issue of entitlement to an increased rating for his service-connected left knee disability.  The Board has limited it jurisdiction accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veterans claim on appeal can be decided.  

In his November 2011 substantive appeal, the Veteran reported that his left knee symptoms had worsened and he had increased limitation of motion, decreased ability to stand for long periods of time, and increased difficulty walking and putting strain on his knee during flare-ups.  Additionally, in August 2011 VA treatment records, the Veteran reported that he had increased pain in his left knee and he was taking more Excedrin pain reliever than normal, sometimes half a bottle of pills in half a day.  

The Veteran's last VA examination was in February 2011, more than 5 years ago.  Based on his current complaints of worsening knee pain and increased limitation of motion, the Board finds that the February 2011 VA examination report does not accurately reflect the severity of his left knee disability and a new VA examination is warranted.  

Further, the Board notes that the most recent VA treatment records associated with the file are dated August 2011.  As the Veteran has reported that his symptoms have worsened, current VA treatment records should be obtained prior to the Veteran's new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain current VA treatment records dated from August 2011 forward.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of the Veteran's service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be completed and all clinical findings should be reported in detail.  

In assessing the severity of the left and right knee disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). 

3. The, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




